                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:17-cv-00128-MR-WCM



HOWARD J. FOSTER,                )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                   MEMORANDUM OF
                                 )                   DECISION AND ORDER
CARROLS CORPORATION d/b/a        )
BURGER KING, REBECCA             )
ROBERSON, LORI SCHLUTOW,         )
and CARL MORELAND,               )
                                 )
                   Defendants.   )
________________________________ )


        THIS MATTER is before the Court on the Plaintiff’s “Motion to Dismiss

Arbitration with prejudice for acts of Fraud in the Inception or Execution by

Defendant’s [sic] and Order Jury Trial in the matter before this court” [Docs.

18, 191]; and the Plaintiff’s Motion “Requesting the Court to Reverse Order

to Arbitrate Case on the Grounds of Non-Binding Merits and Order Jury Trial”

[Doc. 20].




1   Documents 18 and 19 appear to be duplicate motions.
I.    PROCEDURAL BACKGROUND

      The Plaintiff Howard J. Foster, proceeding pro se, initiated this action

in the Rutherford County General Court of Justice, District Court Division, on

April 25, 2017, asserting claims for age and gender discrimination and

retaliation against his employer and supervisors and seeking damages in

excess of $50,000,000. [Doc. 1-1 at 3]. The Complaint does not specify

whether the Plaintiff is asserting his claims under federal or state law. [Id.].

On May 15, 2017, the Plaintiff’s employer, Carrols Corporation (“Carrols”),

removed the action to this Court, citing both federal question and diversity

jurisdiction. [Doc. 1].

      Upon removing the action, the Defendant Carrols Corporation filed a

motion to compel arbitration pursuant to Sections 2 and 3 of the Federal

Arbitration Act and to dismiss this action. [Doc. 4]. In response, the Plaintiff

filed a motion, seeking the dismissal of the motion to compel and opposing

arbitration on the grounds that the parties’ arbitration agreement is

unconscionable. [Doc. 6]. On February 2, 2018, the Court entered an Order

directing the parties to arbitrate their dispute and staying this action. [Doc.

11]. The Court further directed the parties to file a report with the Court every

ninety (90) days to advise the Court of the status of the arbitration. [Id.].




                                       2
       The Defendants filed a Status Report on May 3, 2018, advising that

since the entry of the Court’s Order, the Plaintiff had taken no steps to initiate

an arbitration of his claims. [Doc. 12 at 1]. Noting that the parties’ agreement

provides that either party may commence arbitration proceedings providing

a written request for arbitration to JAMS, the Court directed the Defendants

to commence the arbitration proceedings within thirty (30) days. [Doc. 13].

The Defendants commenced the arbitration process on June 8, 2018. [Doc.

14].

       On July 2, 2018, the Plaintiff filed a motion seeking reversal of the

Order to arbitrate. [Doc. 15]. This motion, however, was unsigned. On July

9, 2018, the Court entered an Order directing the Plaintiff to file a signed

version of his motion. [Doc. 16]. The Plaintiff filed a signed version on July

13, 2018. [Doc. 18].2

       On July 23, 2018, the Plaintiff filed a motion seeking to dismiss the

arbitration proceedings on the grounds of fraud. [Doc. 19]. At that time, the

Plaintiff also filed another copy of the motion seeking reversal of the Order

to arbitrate. [Doc. 20]. The Defendants filed a response to the Plaintiff’s

motion to dismiss on August 2, 2018. [Doc. 22].



2Before the signed version was filed, the Defendants already had filed a response to the
Plaintiff’s motion. [Doc. 17].
                                           3
      In the latest status report submitted on November 2, 2018, the

Defendants state that the Plaintiff has failed to date to submit the portion of

the filing fee for which he is responsible in order to proceed with the

arbitration, and that JAMS has indicated that if payment is not received within

thirty (30) days, it will close the file. [Doc. 23].

II.   DISCUSSION

      While couched in terms of “dismissal” and “reversal,” the Plaintiff’s

motions appear to seek reconsideration of the Court’s prior Order compelling

the Plaintiff to arbitrate his claims. Mindful that pro se pleadings should be

construed liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), the Court

therefore shall treat the Plaintiff’s present filings as motions for

reconsideration pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure.

      The Plaintiff appears to assert two grounds for reconsideration of the

Court’s Order. First, the Plaintiff apparently argues that the discovery of new

information regarding a third-party employment website through which he

submitted an application that ultimately led to his being hired by Carrols

Corporation somehow requires the Court to vacate its Order compelling

arbitration. Under Rule 60(b)(2), relief from a final judgment may be given if

there is “newly discovered evidence which by due diligence could not have

                                          4
been discovered in time to move for a new trial under Rule 59(b)….” Fed.

R. Civ. P. 60(b)(2). Here, the Plaintiff has not asserted how the information

regarding the third-party website is “newly discovered” or could not have

been discovered earlier with due diligence. In any event, however, the

evidence cited by the Plaintiff does nothing to change the outcome of this

case. Any contracts that the Plaintiff may have had with a third party has no

bearing on his obligation to arbitrate any disputes arising out of or related to

his employment with Carrols Corporation.

      The second basis cited by the Plaintiff for reconsidering the Court’s

Order is his contention that the Defendants engaged in fraudulent conduct.

The acts of fraud identified by the Plaintiff in his motion, however, all relate

to the cleanliness of the restaurant where the Plaintiff worked; instances of

improper food handling; and the attitude of other employees. The Plaintiff

fails to identify any acts of fraud by the Defendants in connection with the

Arbitration Agreement. Accordingly, the Court concludes that the Plaintiff

has not stated any basis in fact or law to justify reconsideration of the Court’s

Order.

      The Court has held that a valid and enforceable Arbitration Agreement

exists between the parties, and that the Plaintiff’s claims are related to his

employment with Carrols Corporation and are therefore specifically covered

                                       5
by the Arbitration Agreement.         Accordingly, the Plaintiff is required to

arbitrate his claims. The Plaintiff is specifically warned that failure to arbitrate

his claims as previously ordered may likely result in the dismissal of this civil

action.



                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion to Dismiss

Arbitration with prejudice for acts of Fraud in the Inception or Execution by

Defendant’s [sic] and Order Jury Trial in the matter before this court” [Docs.

18, 19] and the Plaintiff’s Motion “Requesting the Court to Reverse Order to

Arbitrate Case on the Grounds of Non-Binding Merits and Order Jury Trial”

[Doc. 20] are DENIED.

      IT IS FURTHER ORDERED that the parties shall proceed to arbitration

as previously ordered. The Plaintiff is advised that failure to engage in

arbitration as previously ordered may likely result in the dismissal of

this action.

      IT IS SO ORDERED.
                                     Signed: November 9, 2018




                                          6
